IN THE

    SUPREME COURT OF THE STATE OF ARIZONA
                        KIMBERLY MCLAUGHLIN,
                              Petitioner,

                                   v.

  THE HONORABLE LORI B. JONES, JUDGE PRO TEMPORE OF THE SUPERIOR
   COURT OF THE STATE OF ARIZONA, IN AND FOR THE COUNTY OF PIMA,
                          Respondent Judge,

                         SUZAN MCLAUGHLIN,
                         Real Party in Interest.

                           No. CV-16-0266-PR
                        Filed September 19, 2017

            Appeal from the Superior Court in Pima County
            The Honorable Lori B. Jones, Judge Pro Tempore
                          No. DC20130015
                             AFFIRMED

             Opinion of the Court of Appeals, Division Two
                       240 Ariz. 560 (App. 2016)
                              VACATED

COUNSEL:

Keith Berkshire (argued), Erica L. Gadberry, Berkshire Law Office PLLC,
Phoenix, Attorneys for Kimberly McLaughlin

Shannon Minter (argued), Emily Haan, Catherine Sakimura, National
Center for Lesbian Rights, San Francisco, CA; and Claudia D. Work,
Campbell Law Group Chartered, Phoenix, Attorneys for Suzan
McLaughlin

Barbara A. Atwood, Professor of Law Emerita, Director, Family and
Juvenile Law Certificate Program, Paul D. Bennett, Clinical Professor and
Director, Child and Family Law Clinic, Negar Katirai, Director, Community
Law Group, and Jason Buckner, Natalie Cafasso, and Chris Lloyd, Rule
38(d) Certified Law Students, Child and Family Law Clinic, The University
               MCLAUGHLIN V. JONES (MCLAUGHLIN)
                      Opinion of the Court

of Arizona, Tucson, for Amici Curiae Child and Family Law Clinic, The
University of Arizona James E. Rogers College of Law

Leslie Cooper, American Civil Liberties Union Foundation, New York, NY;
and Kathleen E. Brody, American Civil Liberties Union Foundation of
Arizona, Phoenix, Attorneys for Amici Curiae American Civil Liberties
Union and American Civil Liberties Union of Arizona

Gregg R. Woodnick, Markus W. Risinger, Woodnick Law PLLC, Phoenix,
Attorneys for Amicus Curiae Arizona Family Law Practitioners

CHIEF JUSTICE BALES authored the opinion of the Court, in which
JUSTICES BRUTINEL and TIMMER and JUDGE JONES joined. JUSTICE
LOPEZ, joined by VICE CHIEF JUSTICE PELANDER, concurred. JUSTICE
BOLICK concurred in part and dissented in part.

CHIEF JUSTICE BALES, opinion of the Court:

¶1             Under A.R.S. § 25-814(A)(1), a man is presumed to be a legal
parent if his wife gives birth to a child during the marriage. We here
consider whether this presumption applies to similarly situated women in
same-sex marriages.        Because couples in same-sex marriages are
constitutionally entitled to the “constellation of benefits the States have
linked to marriage,” Obergefell v. Hodges, 135 S. Ct. 2584, 2601 (2015), we
hold that the statutory presumption applies. We further hold that Kimberly
McLaughlin, the birth mother here, is equitably estopped from rebutting
her spouse Suzan’s presumptive parentage of their son.

                                    I.

¶2           The facts are not in dispute. In October 2008, Kimberly and
Suzan, a same-sex couple, legally married in California. After the couple
decided to have a child through artificial insemination, Suzan
unsuccessfully attempted to conceive using an anonymous sperm donor.
In 2010, Kimberly underwent the same process and became pregnant.


  Justice Andrew W. Gould recused himself. Pursuant to article 6, section
3 of the Arizona Constitution, the Honorable Kenton D. Jones, Judge of the
Arizona Court of Appeals, Division One, was designated to sit in this
matter.
                                    2
               MCLAUGHLIN V. JONES (MCLAUGHLIN)
                      Opinion of the Court

¶3            During the pregnancy, Kimberly and Suzan moved to
Arizona. In February 2011, they entered a joint parenting agreement
declaring Suzan a “co-parent” of the child. The agreement specifically
states that “Kimberly McLaughlin intends for Suzan McLaughlin to be a
second parent to her child, with the same rights, responsibilities, and
obligations that a biological parent would have to her child” and that
“[s]hould the relationship between [them] end . . . it is the parties [sic]
intention that the parenting relationship between Suzan McLaughlin and
the child shall continue with shared custody, regular visitation, and child
support proportional to custody time and income.” Kimberly and Suzan
also executed wills declaring Suzan to be an equal parent.

¶4            In June 2011, Kimberly gave birth to a baby boy, E. While
Kimberly worked as a physician, Suzan stayed at home to care for E. When
E. was almost two years old, Kimberly and Suzan’s relationship
deteriorated to the point that Kimberly moved out of their home, taking E.
and cutting off Suzan’s contact with him.

¶5            Consequently, in 2013, Suzan filed petitions for dissolution
and for legal decision-making and parenting time in loco parentis. During
litigation, Suzan challenged the constitutionality of Arizona’s refusal to
recognize lawful same-sex marriages performed in other states, and
pursuant to A.R.S. § 12-1841, provided notice to the State of her
constitutional challenge. The State intervened in the litigation.

¶6           After the Supreme Court held in Obergefell that the Fourteenth
Amendment to the United States Constitution guarantees same-sex couples
the fundamental right to marry, the State withdrew as a party, and the trial
court ordered the case to proceed as a dissolution of marriage action with
children because Suzan was a presumptive parent under A.R.S.
§ 25-814(A)(1). Based on Obergefell, the court reasoned that it would violate
Suzan’s Fourteenth Amendment rights not to afford her the same
presumption of paternity that applies to a similarly situated man in an
opposite-sex marriage. Additionally, the court held that Kimberly could
not rebut Suzan’s presumptive parentage under A.R.S. § 25-814(C) because
permitting rebuttal would allow a biological mother to use the undisputed
fact of a consensual, artificial insemination to force the non-biological
parent to pay child support under A.R.S. § 25-501(B) while denying that
same non-biological parent any parental rights. See A.R.S. § 25-501(B) (“A
child who is born as the result of artificial insemination is entitled to

                                     3
                MCLAUGHLIN V. JONES (MCLAUGHLIN)
                       Opinion of the Court

support from the mother as prescribed by this section and the mother’s
spouse if the spouse either is the biological father of the child or agreed in
writing to the insemination before or after the insemination occurred.”).

¶7           Kimberly sought special action review in the court of appeals.
That court accepted jurisdiction but denied Kimberly relief, concluding
that, under Obergefell, § 25-814(A) applies to same-sex spouses and that
Suzan is the presumptive parent. McLaughlin v. Jones, 240 Ariz. 560, 564
¶ 14, 565–66 ¶ 19 (App. 2016). The court also reasoned that Kimberly was
equitably estopped from rebutting Suzan’s presumption of parentage
under § 25-814(C). Id. at ¶ 20.

¶8             After the court of appeals issued its decision, another division
of the court reached a contrary result in a different case. See Turner v.
Steiner, 242 Ariz. 494 (App. 2017). A divided panel concluded that a female
same-sex spouse could not be presumed a legal parent under § 25-814(A)(1)
because the presumption is based on biological differences between men
and women and Obergefell does not require courts to interpret paternity
statutes in a gender-neutral manner. Id. at 498–99 ¶¶ 15–18. The dissenting
judge argued that Obergefell mandates a gender-neutral interpretation of
§ 25-814(A)(1) and that affording equal rights of parentage would foster,
instead of disrupt, the permanency and stability important to a child’s best
interest. Id. at 901 ¶ 25 (Winthrop, J., dissenting).

¶9           We granted review because the application of § 25-814(A)(1)
to same-sex marriages after Obergefell is a recurring issue of statewide
importance. We have jurisdiction under article 6, section 5(3) of the Arizona
Constitution and A.R.S. § 12-120.24.

                                      II.

¶10           We review the constitutionality and interpretation of statutes
de novo. State v. Stummer, 219 Ariz. 137, 141 ¶ 7 (2008). “[T]he words of a
statute are to be given their ordinary meaning unless it appears from the
context or otherwise that a different meaning is intended.” State v. Miller,
100 Ariz. 288, 296 (1966).

¶11              Under Arizona law, “[a] man is presumed to be the father of
the child if . . . [h]e and the mother of the child were married at any time in
the ten months immediately preceding the birth or the child is born within

                                      4
                MCLAUGHLIN V. JONES (MCLAUGHLIN)
                       Opinion of the Court

ten months after the marriage is terminated . . . .” A.R.S. § 25-814(A)(1).
The “paternity” presumed by this statute, as explained further below, refers
to a father’s legal parental rights and responsibilities rather than biological
paternity. Because Arizona does not have any statutes addressing parental
rights―apart from financial obligations under § 25-501(B)―in cases of
artificial insemination, a husband in an opposite-sex marriage whose wife
is artificially inseminated by an anonymous sperm donor can establish his
parental rights through § 25-814(A)(1). Kimberly argues the trial court
erred when it applied this marital paternity presumption to Suzan, because
the statute by its terms only applies to males and Obergefell does not
mandate extending the presumption to females.

                                      A.

¶12           As Kimberly correctly notes, the text of § 25-814(A)(1) clearly
indicates that the legislature intended the marital paternity presumption to
apply only to males. In articulating the presumption, the legislature used
the words “father,” “he,” and “man.” Although not statutorily defined, all
these words refer to the male sex. See Black’s Law Dictionary (10th ed. 2014)
(defining “father” as “[a] male parent” and “man” as “[a]n adult male”).
These words are contrasted with words connoting the female sex, such as
“mother.” See Webster’s Third New International Dictionary 1474 (2002)
(defining “mother” as “a female parent”). By its terms, the statute applies
to a “man” who is married to the “mother” within ten months of the child’s
birth. Section 25-814(A)(1), therefore, applies to husbands in opposite-sex
marriages. As written, § 25-814(A)(1) does not apply to Suzan.

¶13            However, in the wake of Obergefell, excluding Suzan from the
marital paternity presumption violates the Fourteenth Amendment. In
Obergefell, the United States Supreme Court reiterated that marriage is a
fundamental right, long-protected by the Due Process Clause. 135 S. Ct. at
2598. Describing marriage as “a keystone of our social order,” the Court
noted that states have “made marriage the basis for an expanding list of
governmental rights, benefits, and responsibilities,” such as “child custody,
support, and visitation rules,” further contributing to its fundamental
character. Id. at 2601. Denying same-sex couples “the same legal
treatment” in marriage, id. at 2602, and “all the benefits” afforded opposite-
sex couples, “works a grave and continuing harm” on gays and lesbians in
various ways—demeaning them, humiliating and stigmatizing their


                                      5
                MCLAUGHLIN V. JONES (MCLAUGHLIN)
                       Opinion of the Court

children and family units, and teaching society that they are inferior in
important respects. Id. at 2600–02, 2604.

¶14           Denying same-sex couples the right to marry, Obergefell
concluded, unjustifiably infringes the fundamental right to marry in
violation of the Fourteenth Amendment’s Due Process and Equal
Protection Clauses. Id. at 2604. Accordingly, the Court invalidated as
unconstitutional state laws banning same-sex marriage “to the extent they
exclude same-sex couples from civil marriage on the same terms and
conditions as opposite-sex couples.” Id. at 2605.

¶15            Despite Obergefell’s holding requiring states to provide same-
sex couples “the same terms and conditions” of marriage, Kimberly urges
this Court to interpret Obergefell narrowly. Like the Turner court, she
contends that Obergefell only established two points of law: that marriage is
a fundamental right the states cannot deny to same-sex couples and that all
states must give full faith and credit to same-sex marriages performed in
other states. See Turner, 242 Ariz. at 498 ¶ 15. Under this reading, Obergefell
does not require extending statutory benefits linked to marriage to include
same-sex couples; rather, it only invalidates laws prohibiting same-sex
marriage. Id.

¶16              Such a constricted reading, however, is precluded by
Obergefell itself and the Supreme Court’s recent decision in Pavan v. Smith,
137 S. Ct. 2075 (2017) (per curiam). In Obergefell, the Court repeatedly
framed both the issue and its holding in terms of whether states can deny
same-sex couples the same “right” to marriage afforded opposite-sex
couples. See 135 S. Ct. at 2601 (noting that excluding same-sex couples from
marriage denies them “the constellation of benefits the States have linked
to marriage”); id. at 2602 (noting harms that result from denying same-sex
couples the “same legal treatment as opposite-sex couples”); id. at 2604
(noting challenged laws were unequal because “same-sex couples are
denied all the benefits afforded to opposite-sex couples”).

¶17           “The Constitution . . . does not permit the State to bar same-
sex couples from marriage on the same terms as accorded to couples of the
opposite sex.” Id. at 2607. Such broad statements reflect that the plaintiffs
in Obergefell sought more than just recognition of same-sex marriages.
Indeed, two of the plaintiffs were a female same-sex couple who challenged
a Michigan law permitting opposite-sex couples, but not them, to both serve

                                      6
                MCLAUGHLIN V. JONES (MCLAUGHLIN)
                       Opinion of the Court

as adoptive legal parents for the same child. 135 S. Ct. at 2595. These
plaintiffs, the Court observed, deserved to know “whether Michigan may
continue to deny them the certainty and stability” afforded by their children
having two legal parents rather than one. Id. at 2606. And the benefits
attendant to marriage were expressly part of the Court’s rationale for
concluding that the Constitution does not permit states to bar same-sex
couples from marriage “on the same terms.” 135 S. Ct. at 2607; see id. at
2601. It would be inconsistent with Obergefell to conclude that same-sex
couples can legally marry but states can then deny them the same benefits
of marriage afforded opposite-sex couples.

¶18              Pavan, decided after Turner, confirms our interpretation of
Obergefell. In Pavan, an Arkansas law generally required that when a
married woman gives birth, the name of the mother’s male spouse appear
on the birth certificate, regardless of the male spouse’s biological
relationship to the child. 137 S. Ct. at 2077. The Arkansas Supreme Court
concluded that Obergefell did not require the state to similarly list the name
of the mother’s female spouse on the child’s birth certificate, in part because
the state law did not involve the right to same-sex marriage or its
recognition by other states. Smith v. Pavan, 505 S.W.3d 169, 180 (Ark. 2016),
rev’d per curiam, 137 S. Ct. 2075 (2017). The United States Supreme Court
summarily reversed, stating that such differential treatment of same-sex
couples infringed “Obergefell’s commitment to provide same-sex couples
‘the constellation of benefits that the States have linked to marriage.’”
Pavan, 137 S. Ct. at 2077 (quoting Obergefell, 135 S. Ct. at 2601).

¶19           Consistent with Obergefell and Pavan, we must determine
whether § 25-814(A)(1) affords a benefit linked to marriage and authorizes
disparate treatment of same-sex and opposite-sex marriages. Clearly,
§ 25-814(A)(1) is an evidentiary benefit flowing from marriage. See Daniel
J. McAuliffe & Shirley J. Wahl, Arizona Law of Evidence—Arizona Practice
Series § 301:5(A), at 83 (4th ed. 2008) (citing § 25-814 as an example of a
statutorily based evidentiary presumption). If a child is born during an
opposite-sex marriage, the husband is presumed to be the child’s legal
parent. See A.R.S. §§ 25-803(C) (“When paternity is established the court
may award legal decision-making and parenting time as provided in § 25-
408.”), -814(A)(1) (presuming husband is a legal parent of a child born
during the marriage). Legal parent status is, undoubtedly, a benefit of
marriage. See Pavan, 137 S. Ct. at 2078 (requiring Arkansas to list a non-
biological, same-sex spouse on a child’s birth certificate, which establishes

                                      7
                MCLAUGHLIN V. JONES (MCLAUGHLIN)
                       Opinion of the Court

legal parenthood). That this evidentiary presumption is rebuttable does not
alter the fact that § 25-814(A)(1) affords a benefit of marriage. See A.R.S.
§ 25-814(C); cf. Wengler v. Druggists Mut. Ins. Co., 446 U.S. 142, 144–45, 153
(1980) (classifying state statute as a benefit even though widowers could
rebut evidentiary presumption of non-dependency).

¶20           On its face, § 25-814(A)(1) authorizes differential treatment of
similarly situated same-sex couples. For instance, if a woman in an
opposite-sex marriage conceives a child through an anonymous sperm
donor, her husband will be presumed the father under § 25-814(A)(1) even
though he is not biologically related to the child. However, when a woman
in a same-sex marriage conceives a child in a similar fashion, her female
spouse will not be a presumptive parent under § 25-814(A)(1) simply
because the presumption only applies to males. Consequently, a female
spouse in a same-sex marriage is only afforded one route to becoming the
legal parent of a child born to her marital partner—namely, adoption—
whereas a male spouse in an opposite-sex marriage can either adopt or rely
on the marital paternity presumption to establish his legal parentage. Thus,
applying § 25-814(A)(1) as written excludes same-sex couples from civil
marriage on the same terms and conditions as opposite-sex couples.

¶21            Kimberly counters that § 25-814(A)(1) is constitutional
despite its disparate treatment of same-sex couples because it simply
concerns identifying biological parentage. However, as the previous
example illustrates, the marital paternity presumption encompasses more
than just rights and responsibilities attendant to biologically related fathers.
When the wife in an opposite-sex couple conceives a child, her husband is
presumed to be the father even when he is not biologically related to the
child. Thus, the Turner court incorrectly concluded that “biology—the
biological difference between men and women—is the very reason the
[paternity] presumption statute exists.” 242 Ariz. at 499 ¶ 18. Because the
marital paternity presumption does more than just identify biological
fathers, Arizona cannot deny same-sex spouses the benefit the presumption
affords. See Pavan, 137 S. Ct. at 2078 (holding that Arkansas could not deny
listing non-biological same-sex spouses on birth certificates because it
“ma[d]e its birth certificates more than a mere marker of biological
relationships”).

¶22          Like the Turner court, Kimberly errs in relying on Tuan Anh
Nguyen v. I.N.S., 533 U.S. 53 (2001). See Turner, 242 Ariz. at 499 ¶ 18. In

                                       8
                MCLAUGHLIN V. JONES (MCLAUGHLIN)
                       Opinion of the Court

Nguyen, the United States Supreme Court held that “the imposition of
different rules” on mothers and fathers for proving their biological
relationship to a child was not unconstitutional because “fathers and
mothers are not similarly situated with regard to proof of biological
parenthood.” 533 U.S. at 54 (emphasis added). Biological parentage is not
at issue here. Although a woman, Suzan is similarly situated to a man who
is presumed to be a parent even though his wife conceived a child other
than by him. Because this is a case where males and females are similarly
situated but treated differently, Nguyen is inapposite.

¶23           In sum, the presumption of paternity under § 25-814(A)(1)
cannot, consistent with the Fourteenth Amendment’s Equal Protection and
Due Process Clauses, be restricted to only opposite-sex couples. The
marital paternity presumption is a benefit of marriage, and following Pavan
and Obergefell, the state cannot deny same-sex spouses the same benefits
afforded opposite-sex spouses.
                                     B.

¶24           Kimberly argues that the Court cannot interpret § 25-
814(A)(1) gender neutrally because doing so would effectively rewrite the
statute, thereby invading the legislature’s domain. Instead, Kimberly
contends that this Court must wait for the legislature to remedy this
constitutional defect.       This argument misperceives this Court’s
constitutional role and responsibility when faced with a statute that violates
the equal protection of the laws guaranteed by the Fourteenth Amendment.

¶25            To place the remedial issue in context, it is useful to review
some settled constitutional principles. The United States Supreme Court’s
interpretation of the Constitution is binding on state court judges, just as on
other state officers. See Cooper v. Aaron, 358 U.S. 1, 18–19 (1958). When the
Constitution conflicts with a statute, the former prevails. Marbury v.
Madison, 5 U.S. 137, 178 (1803) (noting “the constitution is superior to any
ordinary act of the legislature; [and] the constitution, and not such ordinary
act, must govern the case to which they both apply”); The Federalist No. 78
at 467 (Alexander Hamilton) (Clinton Rossiter ed., 1961). It is no answer to
a constitutional violation in a pending case to assert that it could be
remedied by legislative action. “The dynamic of our constitutional system
is that individuals need not await legislative action before asserting a
fundamental right.” Obergefell, 135 S. Ct. at 2605.


                                      9
                MCLAUGHLIN V. JONES (MCLAUGHLIN)
                       Opinion of the Court

¶26            When a statute grants benefits but violates equal protection, a
court has “two remedial alternatives.” Califano v. Westcott, 443 U.S. 76, 89
(1979). “[A] court may either declare [the statute] a nullity and order that
its benefit not extend to the class that the legislature intended to benefit, or
it may extend the coverage of the statute to include those who are aggrieved
by exclusion.” Id. (quoting Welsh v. United States, 398 U.S. 333, 361 (1970)
(Harlan, J., concurring in result)). State court judges face the same remedial
alternatives when a benefit statute violates equal protection. See Wengler,
446 U.S. at 153 (remanding remedial question to state court because “state
judges are better positioned to choose” whether extension or nullification
of a state benefit statute is more “consonant with the state legislature’s
overall purpose”). This remedial choice is not confined to circumstances in
which the state grants monetary benefits but instead applies to other
statutory classifications violative of equal protection. See, e.g., Sessions v.
Morales-Santana, 137 S. Ct. 1678, 1686–87 (2017) (concerning statutes
conferring U.S. citizenship on children born abroad); Welsh, 398 U.S. at 361–
63 (Harlan, J., concurring) (concerning statute authorizing exemption from
military service for conscientious objectors).

¶27            Which remedial alternative a court elects “is governed by the
legislature’s intent, as revealed by the statute at hand.” Morales-Santana,
137 S. Ct. at 1699. In making this assessment, a court should “measure the
intensity of commitment to the residual policy and consider the degree of
potential disruption of the statutory scheme that would occur by extension
as opposed to abrogation.” Heckler, 465 U.S. at 739 n.5 (quoting Welsh, 398
U.S. at 365 (Harlan, J., concurring in result)). Generally, the proper remedy
is extension, not nullification. Morales-Santana, 137 S. Ct. at 1699.

¶28             Because § 25-814(A)(1) is now a constitutionally defective
state-benefit statute, we must determine whether to extend the marital
paternity presumption to similarly situated women such as Suzan or to
nullify it altogether. Neither party here requests that this Court strike § 25-
814(A)(1).     This is unsurprising because extension, as opposed to
abrogation, is more consonant with the purposes of the marital paternity
presumption.

¶29          A primary purpose of the marital paternity presumption is to
ensure children have financial support from two parents. The legislature
originally enacted § 25-814(A)(1) in 1994 as part of sweeping changes to
Arizona’s child support statutes. See 1994 Ariz. Sess. Laws, ch. 374, § 5 (2d

                                      10
                 MCLAUGHLIN V. JONES (MCLAUGHLIN)
                        Opinion of the Court

Reg. Sess.) (originally numbered as A.R.S. § 12-854); 1996 Ariz. Sess. Laws,
ch. 192, § 14 (2d Reg. Sess.) (renumbered as § 25-814). In locating
§ 25-814(A)(1) under Title 25, Article 1, the legislature expressly provided
that a mother or father could commence paternity proceedings “to compel
support under [Title 25, Article 1].” A.R.S. § 25-803(A). A presumptive
father under § 25-814(A)(1) must pay child support unless clear and
convincing evidence shows “paternity was established by fraud, duress or
material mistake of fact.” See A.R.S. § 25-503(A), (F). (So too must a non-
biological mother in a same-sex marriage who agreed in writing to the
insemination. See A.R.S. § 25-501(B).) Consequently, since § 25-814(A)(1)’s
enactment, we have observed that the purpose of establishing paternity is
to “reduce the number of individuals forced to enter the welfare rolls.” Hall
v. Lalli, 194 Ariz. 54, 59 ¶ 14 (1999); see also Hurt v. Superior Court, 124 Ariz.
45, 48 (1979) (noting that the purpose of paternity statutes is “to provide
financial support for the child”).

¶30          To strike § 25-814(A)(1) would only undermine this important
governmental objective. Because men in opposite-sex marriages are
presumed to be legal parents through the marital paternity presumption,
eliminating this presumption would increase the likelihood that children
born to opposite-sex parents lack financial support from two parents.
Extending the presumption, on the other hand, would better ensure that all
children—whether born to same-sex or opposite-sex spouses—are not
impoverished.

¶31           The marital paternity presumption also promotes the family
unit. The legislature declared that the general purpose of Title 25 is “[t]o
promote strong families” and that it is generally in the child’s best interest
“[t]o have substantial, frequent, meaningful and continuing parenting time
with both parents” and “[t]o have both parents participate in decision-
making about the child.” A.R.S. § 25-103(A)(1), (B)(1)-(2). The legislature
also mandated that Arizona courts “shall apply the provisions of [Title 25]
in a manner that is consistent with [§ 25-103].” Id. at § 25-103(C). When a
man is presumed to be the father of a child born during the marriage, and
that presumption is not rebutted, he is entitled to legal decision-making and
parenting time with the child. See A.R.S. § 25-803(C). Thus, the marital
paternity presumption seeks to ensure a child has meaningful parenting
time and participation from both parents.



                                       11
                MCLAUGHLIN V. JONES (MCLAUGHLIN)
                       Opinion of the Court

¶32           Extending the marital paternity presumption to same-sex
spouses also better promotes strong family units. In Obergefell, the Supreme
Court concluded that the right to marry is fundamental in part because “it
safeguards children and families.” 135 S. Ct. at 2590. By denying same-sex
couples “the recognition, stability, and predictability marriage offers,” the
Court found that children of same-sex couples “suffer the stigma of
knowing their families are somehow lesser” and “suffer the significant
material costs of being raised by unmarried parents, relegated to a more
difficult and uncertain family life.” Id. Extending the marital paternity
presumption mitigates these harms. Children born to same-sex spouses
will know that they will have meaningful parenting time with both parents
even in the event of a dissolution of marriage. By contrast, nullifying
§ 25-814(A)(1) would only impose these harms on children of opposite-sex
spouses.

¶33          For these reasons, we extend § 25-814(A)(1) to same-sex
spouses such as Suzan. By extending § 25-814(A)(1) to same-sex spouses,
we ensure all children, and not just children born to opposite-sex spouses,
have financial and emotional support from two parents and strong family
units.

¶34             We are not persuaded by our dissenting colleague’s argument
that this relief exceeds the proper role of the courts. Infra ¶ 51. The partial
dissent acknowledges that, under Obergefell and Pavan, a state must afford
“parenting rights to members of same-sex couples on an equal basis with
opposite-sex couples.”       Infra ¶ 50. We honor that constitutional
requirement by holding that Suzan must enjoy the same presumption of
parentage under § 25-814(A)(1) as would a husband in an opposite-sex
marriage.

¶35            “[W]hen the ‘right invoked is that to equal treatment,’ the
appropriate remedy is a mandate of equal treatment, a result that can be
accomplished by withdrawal of benefits from the favored class as well as
by extension of benefits to the excluded class.” Morales-Santana, 137 S. Ct.
at 1698 (alteration in original) (quoting Heckler v. Mathews, 465 U.S. 728, 740
(1984)). That courts must make such a choice does not reflect impermissible
judicial “rewriting” of a statute; indeed, leaving intact a statute that violates
the Equal Protection Clause would abdicate the courts’ responsibility to
uphold the Constitution. In deciding between remedies, however, courts
give deference to the legislature by considering whether withdrawal or

                                       12
                MCLAUGHLIN V. JONES (MCLAUGHLIN)
                       Opinion of the Court

expansion better serves the statute’s purposes. Morales-Santana reflects that
fealty to a statute’s purpose may result in eliminating a benefit. Here, as
we have already explained supra ¶ 32, the evident purpose of the statute is
better served by extending the presumption to same-sex couples.

¶36            Obergefell and Pavan, we acknowledge, will require a
reassessment of various state statutes, rules, and regulations to the extent
they deny same-sex spouses all the benefits afforded opposite-sex spouses.
See Obergefell, 135 S. Ct. at 2601 (identifying the benefits of marriage affected
by its holding as including: “taxation; inheritance and property rights; rules
of intestate succession; spousal privilege in the law of evidence; hospital
access; medical decisionmaking authority; adoption rights; the rights and
benefits of survivors; birth and death certificates; professional ethics rules;
campaign finance restrictions; workers’ compensation benefits; health
insurance; and child custody, support, and visitation rules”). That
reassessment need not occur through case-by-case litigation.

¶37             Like the judiciary, the legislative and executive branches are
obliged to follow the United States Constitution. U.S. Const. art. VI, cl. 2
(stating that the U.S. Constitution is “the supreme Law of the Land”); Ariz.
Const. art. II, § 3 (same). Through legislative enactments and rulemaking,
our coordinate branches of government can forestall unnecessary litigation
and help ensure that Arizona law guarantees same-sex spouses the dignity
and equality the Constitution requires―namely, the same benefits afforded
couples in opposite-sex marriages. See Pavan, 137 S. Ct. at 2078; Obergefell,
135 S. Ct. at 2605.
                                       III.

¶38            Because Suzan is presumed a parent under § 25-814(A)(1),
Kimberly argues that she is entitled to rebut Suzan’s presumptive
parentage. See § 25-814(C) (providing that “[a]ny presumption under [§ 25-
814(A)] shall be rebutted by clear and convincing evidence”). Kimberly
contends that the court of appeals erroneously denied her this right when
it held that she was equitably estopped from rebutting Suzan’s presumptive
parentage. See McLaughlin, 240 Ariz. at 566–67 ¶¶ 20, 27. We disagree.

¶39            Equitable estoppel “precludes a party from asserting a right
inconsistent with a position previously taken to the prejudice of another
acting in reliance thereon.” Unruh v. Indus. Comm’n, 81 Ariz. 118, 120 (1956);
see also Valencia Energy Co. v. Ariz. Dep’t of Revenue, 191 Ariz. 565, 576–77 ¶

                                       13
                MCLAUGHLIN V. JONES (MCLAUGHLIN)
                       Opinion of the Court

35 (1998) (“The three elements of equitable estoppel are traditionally stated
as: (1) the party to be estopped commits acts inconsistent with a position it
later adopts; (2) reliance by the other party; and (3) injury to the latter
resulting from the former’s repudiation of its prior conduct.” (footnote
omitted)).

¶40           We have often applied equitable estoppel in our family law
jurisprudence, including dissolution cases. See Unruh, 81 Ariz. at 120 (citing
three decisions by this Court in which we estopped parties from
challenging presumptively valid divorces). Further, other state supreme
courts have applied equitable estoppel in paternity actions, including cases
involving marital paternity presumption statutes similar to § 25-814(A)(1).
See, e.g., Randy A.J. v. Norma I.J., 677 N.W.2d 630, 639–41 (Wis. 2004)
(estopping a biological mother and putative father from rebutting a
husband’s presumptive paternity under a marital paternity presumption
statute). Nothing prohibits Arizona courts from applying equitable
estoppel to preclude the rebuttal of a statutory paternity presumption
under § 25-814(A).

¶41           Here, Kimberly and Suzan agree that they intended for
Kimberly to be artificially inseminated with an anonymous sperm donor
and that Kimberly gave birth to E. during the marriage. During the
pregnancy, they signed a joint parenting agreement declaring Suzan a “co-
parent” of the child and their intent that the parenting relationship between
Suzan McLaughlin and the child would continue if Suzan and Kimberly’s
relationship ended. After E.’s birth, Suzan stayed home to care for him
during the first two years of his life. Thus, the undisputed facts
unequivocally demonstrate that Kimberly intended for Suzan to be E.’s
parent, that Kimberly conceived and gave birth to E. while married to
Suzan, and that Suzan relied on this agreement when she formed a mother-
son bond with E. and parented him from birth.

¶42           In response, Kimberly counters that applying equitable
estoppel here imposes an irrefutable standard that only benefits same-sex
marriages. We reject this argument for two reasons. First, all presumptions
under § 25-814(A) are rebuttable. See § 25-814(C) (“Any presumption under
[§ 25-814] shall be rebutted by clear and convincing evidence.” (emphasis
added)). For example, the presumption might be rebutted by evidence that
the biological mother was artificially inseminated without the consent of
her spouse. But based on the facts of this case, we conclude that Kimberly

                                     14
                MCLAUGHLIN V. JONES (MCLAUGHLIN)
                       Opinion of the Court

is estopped from rebutting Suzan’s presumptive parentage of E. As we
explained, to do otherwise would be patently unfair. Second, equitable
estoppel applies equally to spouses in same-sex or opposite-sex marriages.
Cf. In re Marriage of Worcester, 192 Ariz. 24, 27 ¶¶ 7–8 (1998) (prohibiting a
mother from rebutting her former husband’s presumptive paternity under
the marital paternity presumption “unless the mother is seeking child
support from another”).

¶43         For the foregoing reasons, we hold that Kimberly is equitably
estopped from rebutting Suzan’s presumptive parentage of E.

                                     IV.

¶44           We vacate the court of appeals’ opinion, affirm the trial
court’s ruling that Suzan is E.’s legal parent, and remand to the trial court
for further proceedings consistent with this opinion.




                                     15
              MCLAUGHLIN V. JONES (MCLAUGHLIN)
      JUSTICE LOPEZ, joined by JUSTICE PELANDER, Concurring

LOPEZ, J., joined by PELANDER, V.C.J., concurring.

¶45           The majority correctly concludes that the Fourteenth
Amendment to the United States Constitution, as interpreted by the United
States Supreme Court in Obergefell and Pavan, entitles Suzan, the Real Party
in Interest, to a presumption of parental status under Arizona law
consonant with the rights conferred upon a husband in an opposite-sex
marriage under similar circumstances. A.R.S. § 25-814(A)(1). I write
separately to underscore what is at least implicit in the majority’s opinion.
We have not extended Obergefell; rather, the United States Supreme Court
did so in Pavan, the recent opinion that not only expounds on Obergefell, but
also forecloses debate on the breadth of that decision and dictates the
outcome here. Today, we merely follow the United States Supreme Court’s
directive as the Supremacy Clause of the federal Constitution commands.
U.S. Const. art. VI, cl. 2 (stating that the Constitution is “the supreme Law
of the Land; and the Judges in every State shall be bound thereby . . . .”); see
also Ariz. Const. art. II, § 3 (same). No more, no less.

¶46             The remedy in this case presents a more complex issue. The
majority properly identifies our two imperfect remedial options: we may
invalidate § 25-814(A), and jettison its sweeping applications beyond the
facts of this case; or, alternatively, we may extend the statute’s application,
under the Califano rubric, to recognize Suzan’s parental status as we would
a similarly-situated, non-biological father.        The majority properly
implements the least imperfect available remedy, because extending rather
than abrogating § 25-814(A) is “more consonant with the purposes of the
marital paternity presumption.” ¶ 28, supra.

¶47           In his partial dissent, Justice Bolick declines to join the
majority's analysis and conclusion regarding the appropriate remedy in this
case, labeling it “unnecessary, unwise, and beyond the proper scope of
judicial power.” ¶ 51, infra. Contrary to Justice Bolick's concern, however,
the Court neither rewrites the statute nor improperly assumes the
legislative prerogative. Instead, faced with a statute that (after Obergefell
and Pavan) no longer can be constitutionally applied to only opposite-sex
marriages, the Court necessarily and reasonably extends the statute to the
same-sex couple here.




                                      16
              MCLAUGHLIN V. JONES (MCLAUGHLIN)
      JUSTICE LOPEZ, joined by JUSTICE PELANDER, Concurring

¶48            Justice Bolick agrees with the result in this case and thus, like
the majority, opts to affirm the family court's ruling that treats the parties'
marital dissolution as one with children. But he does not convincingly
explain how that result can obtain other than by extending § 25-814(A)(1)'s
presumption to Suzan. Justice Bolick’s primary justification for rejecting
the majority’s Califano remedy is that “the paternity statute does not offend
the Constitution.” ¶ 52, infra. This reasoning, however, misconstrues the
application and scope of § 25-814(A)(1)’s presumption, which does more
than just affect biological fathers, but also presumes parental rights for a
man in an opposite-sex marriage whose wife conceives a child through
artificial insemination by an anonymous donor. This disparate application
of the paternity statute deprives this Court of the option to eschew a remedy
here.

¶49           The majority's approach is consistent with the rule of law as
enunciated by the United States Supreme Court, which we are bound to
follow. While circumstances require us to drive a remedial square peg into
a statutory round hole here, nothing in the majority opinion prevents the
legislature from fashioning a broader or more suitable solution by
amending or revoking § 25-814 and other statutes as they may apply to
other pending or future cases.




                                      17
              MCLAUGHLIN V. JONES (MCLAUGHLIN)
       JUSTICE BOLICK, Concurring in Part and Dissenting in Part

BOLICK, J., concurring in part and dissenting in part.

¶50           I agree with the majority that the United States Supreme
Court’s decision in Pavan unequivocally forbids states from denying
parenting rights to members of same-sex couples on an equal basis with
opposite-sex couples.      I also agree that the facts and equitable
considerations make a compelling case for Suzan to have parenting rights.
Suzan and Kimberly were a legally married couple when their baby was
born. Not only did they execute a co-parenting agreement in times that
were happier between them, but Suzan rather than Kimberly would have
been the birth mother had she been able to conceive through artificial
insemination, which would have reversed the present circumstances. I
therefore join my colleagues in affirming the trial court’s decision to
proceed with this case as a marital dissolution with children.

¶51            With great respect, however, I cannot join the majority in
rewriting our state’s paternity statute, which is unnecessary, unwise, and
beyond the proper scope of judicial power. The marital presumption that
the majority finds unconstitutional and rewrites, A.R.S. § 25-814(A)(1), is
not, as the majority characterizes it, a “state-benefit statute.” Supra ¶ 28.
Rather, it is part of an integrated, comprehensive statute that serves the
highly important and wholly legitimate purpose of providing a mechanism
to establish a father’s rights and obligations. Among other methods, it
allows a person to rebut a marital presumption by evidence of biological
parentage, which as the Court tacitly acknowledges, cannot apply to non-
birth mothers in a same-sex marriage. A.R.S. § 25-814(C); see also
§ 25-814(A)(2) (creating a parenthood presumption when genetic testing
affirms at least 95% chance of paternity). A paternity statute does not
offend the Constitution because only men can be fathers. See, e.g., Nguyen,
533 U.S. at 63 (decision by Justice Kennedy holding that “[t]he imposition
of a different set of rules . . . is neither surprising nor troublesome from a
constitutional perspective” because they “are not similarly situated with
regard to the proof of biological parenthood”). It is not the paternity statute
that is unconstitutional, but rather the absence of a mechanism to provide
parenthood opportunities to single-sex couples on equal terms appropriate
to their circumstances. See Pavan, 137 S. Ct. at 2078 (guaranteeing “access”
to the same rights, benefits, and responsibilities as opposite-sex couples).

¶52          Because the paternity statute does not offend the
Constitution, no basis exists for the Court to “extend” the marital
                                      18
              MCLAUGHLIN V. JONES (MCLAUGHLIN)
       JUSTICE BOLICK, Concurring in Part and Dissenting in Part

presumption “benefit,” which has the necessary consequence of
transforming the nature of the statute and rendering it incoherent. See
Morales-Santana, 137 S. Ct. at 1689–91 (applying remedial framework from
Califano to a statute that contained express gender-based preferences based
on “once habitual, but now untenable, assumptions” of “male dominance
in marriage.”); id. at 1700 (finding benefit extension inappropriate in light
of “potential disruption of the statutory scheme”); Nat’l Fed’n of Indep. Bus.
v. Sebelius, 567 U.S. 519, 662 (2012) (joint opinion of Scalia, Kennedy,
Thomas, and Alito, JJ., dissenting) (“[W]e cannot rewrite the statute to be
what it is not. Although this Court will often strain to construe legislation
so as to save it against constitutional attack, it must not and will not carry
this to the point of perverting the purpose of a statute . . . or judicially
rewriting it.” (quoting Commodity Futures Trading Comm’n v. Schor, 478 U.S.
833, 841 (1986)) (internal quotation marks omitted)); State ex rel. Polk v.
Campbell, 239 Ariz. 405, 408 ¶ 12 (2016) (“We decline to effectively, if not
actually, rewrite [the statute], as that is the legislature’s prerogative, not
ours.”). It is the legislature, not this or any court, that should determine
how best to write or rewrite family law statutes in a constitutionally
compliant manner that makes sense of the entire scheme.

¶53           While the Court properly applies Pavan to find
unconstitutional the State’s failure to provide a parenthood mechanism for
same-sex couples and to sustain the trial court’s order treating Suzan and
Kimberly’s marital dissolution as one involving children, it should continue
these proceedings to determine additional appropriate remedies. The State
intervened in this lawsuit, then withdrew notwithstanding the remaining
challenge to the constitutionality of its statutes. The State should be made
a party to the lawsuit to enable the Court to properly evaluate and
determine appropriate remedies.




                                     19